Order entered March 6, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-00489-CR

                              MARTIN ARMIJO, JR, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 283rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F16-76053-T

                                           ORDER
       We REINSTATE this appeal.

       We abated the appeal for the appointment of counsel.           On March 4, 2019, the

supplemental clerk’s record containing the trial court’s appointment was filed. We DIRECT the

Clerk to list Valencia A. Bush as appointed counsel for appellant. Future correspondence shall be

sent to Valencia A. Bush at 10000 N. Central Expressway, Suite 400, Dallas, TX 75231-4180.

       We ORDER appellant to file any supplemental brief on or before April 22, 2019. The

State’s brief shall be due on or before May 20, 2019.

                                                      /s/   LANA MYERS
                                                            JUSTICE